DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 5, 9-11 are objected to because of the following informalities:	In lines 4-5: “a ground pattern that is electrically connected to at least one of the first connection portion and the second connection portion is formed on the circuit board”. It is unclear if both the first connection portion and the second connection portion are formed on the circuit board. It is also unclear if the ground pattern is electrically connected to both the first connection portion and the second connection portion or just one of them. Appropriate correction is required.	Applicant’s cooperation is hereby requested in correcting of any remaining errors of which Applicant may become aware in the claims, in order to place the application in condition 
Allowable Subject Matter

Claims 1-11 will be allowed upon obviations of the objections as explained above.
The allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“a relay member made of metal that is separate from the frame and includes a first connection portion electrically connected to the first case, a second connection portion electrically connected to the second case, and a coupling portion coupling the first connection portion and the second connection portion; 	a first screw that passes through the first case and the first connection portion from the outside of the first case and is fixed to the frame; and 	a second screw that passes through the second case and the second connection portion from the outside of the second case and is fixed to the frame”
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.	Ide (JP 2012-064665 see attached translation) discloses	An electronic unit (everything in fig. 5; para. 5) comprising: 	a first case made of metal (43 in fig. 5; last para. of page 6); 	a second case made of metal (38 in fig. 5; last para. of page 6); (31 in fig. 5; abstract) arranged inside (fig. 5) an assembly of the first case and the second case (assembly of 43 and 38 in fig. 5).	Ide does not explicitly disclose	a relay member made of metal that is separate from the frame and includes a first connection portion electrically connected to the first case, a second connection portion electrically connected to the second case, and a coupling portion coupling the first connection portion and the second connection portion; 	a first screw that passes through the first case and the first connection portion from the outside of the first case and is fixed to the frame; and 	a second screw that passes through the second case and the second connection portion from the outside of the second case and is fixed to the frame, as recited in claim 1.	None of the prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed, subject to obviation of the objections as explained earlier.
The prior art associated with JP2017-166668 in the Global Dossier have been reviewed and they do not render the claimed invention unpatentable as claimed.	Furthermore the references associated with PCT/JP2018/030016 have also been reviewed and they also do not render the claimed invention unpatentable as claimed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
This application is in condition for allowance except for the formal matters as explained above.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday , 900am - 600pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ZHENGFU J FENG/Examiner, Art Unit 2835                                                                                                                                                                                                        November 14, 2021

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835